SOCIETE D'EXPLOITATION MINIERE DE MUSOSHI SA
Ÿ « SEM SA »
SOCIETE ANONYME AVEC CONSEIL D'ADMINISTRATION
AU CAPITAL SOCIAL DE L'EQUIVALENT EN CDF 300.000 USD
SIEGE SOCIAL : N°549, Avenue Adoula,
COMMUNE DE LUBUMBASH!, PROVINCE DU HAUT-KATANGA
REPUBLIQUE DEMOCRATIQUE DU CONGO

STATUTS

LES SOUSSIGNES :

La SOCIETE DE DEVELOPPEMENT INDUSTRIEL ET MINIER DU CONGO en
sigle « SODIMICO S.A», Société Anonyme Unipersonnelle avec Conseil
d'Administration au Capital Social de 234.684.000.000 FC, immatriculée au
Registre de Commerce et de Crédit Mobilier sous CD/LSH/RCCM/14-B-1766
(NRC 0062), et enregistrée au Registre de l'identification Nationale sous Id.Nat :
6-128-N68158L, ayant son siège social au numéro 549, Avenue Adoula, dans la
Commune de Lubumbashi, Province du Haut-Katanga, représentée par
Monsieur Laurent TSHISOLA KANGOA, son Directeur Général, dûment
habilité ;

Ci-après dénommée ‘’SODIMICO SA” ;
Et

La SOCIETE SHINING MINING COMPANY LIMITED, Société de droit Anglais
immatriculée au registre national du Commerce sous le numéro BVI Company
Number 1952089, dont le siège social est situé à OMC Chambers Wickhams
Cay 1 Road Town, Tortola British Virgin Islands, représentée par son Chief
Executive Officer (CEO), Monsieur CONG MAOHUAI.

Ci-après dénommée * SMC”.
Ont établi ainsi qu'il suit les statuts de la Société Anonyme avec Conseil

d'Administration devant exister entre elles et toute autre personne qui pourra
acquérir la qualité d'actionnaire.

TITRE L: FORME-DENOMINATION-SIEGE-OBJET-DURÉE

Article 1 : Forme

IL est formé entre les soussignées une Société Anonyme régie par l'Acte
Uniforme de l'OHADA relatif au Droit des Sociétés Commerciales en vigueur en
République Démocratique du Congo et du Groupement d'Intérêt Economique et
par toutes autres lois et règlements en vigueur en République Démocratique du
Congo (ci-après RDC) applicables au secteur d'activités exercées par la
Société.

Article“2 : Dénomination

La Société a pour dénomination “SOCIETE D'EXPLOITATION MINIÈRE DE
MUSOSHI SA” « SEM SA ».

Dans tous les actes et documents, émanant de la Société et destinés aux tiers,
notamment les imprimés ou autographiés, lettres, factures, annonces,
prospectus, affiches, circulaires, plaques, imprimés et autres documents divers,
la dénomination sociale sera précédée ou suivie immédiaternent en caractères
lisibles de l'indication des mots « société anonyme » ou du sigle « SA » avec
conseil-d'administration, du montant de son capital social, de l'adresse de son
siège social et de la mention de son immatriculation au Registre du Commerce
et du Crédit Mobilier (RCCM).

Les actes, lettres et autres documents destinés au public ne doivent contenir
aucune allusion au contrôle, ni aucune assertion susceptible d'induire le public
en erreur sur la véritable nature de l'entreprise ou l'importance réelle de ses
engagements.

La dénomination sociale peut être modifiée dans les conditions prévues pour les
modifications des statuts.

Article 3 : Objet

La Société a pour objet principal, en République Démocratique du Congo et
à l'étranger, tant pour son propre compte ou pour le compte des tiers, soit
par elle-même, soit par l'entremise des tiers, personnes physiques ou
personnes morales, soit conjointement, soit en participation ou sous toute
autre forme légale, toutes activités se. rapportant directement ou .
indirectement : .
4°. A la recherche, à l'exploitation, au traitement, à l'extraction, à la
transformation et à la commercialisation locale et à l'exportation de divers

métaux, ressources et minéraux ainsi qu'à toutes autres activités
minières et/ou activités qui en découlent ; et

2°. Aux activités industrielles diverses ayant trait à l'essor de la
prospection, de la recherche, de l'exploitation, du traitement, de
l'extraction, de la production, de .la. transformation et de la
commercialisation de divers métaux, ressources et substances minérales
ainsi qu'à toutes autres activités minières et/ou activités ou opérations de
nature à favoriser la réalisation de cet objet social.

A cet effet, elle pourra accomplir, en République Démocratique du Congo
ou à l'étranger, tous actes quelconques et toutes opérations financières,
industrielles, commerciales et mobilières ayant un rapport direct ou indirect
avec son objet social ou pouvant faciliter la réalisation de son objet social.

Elle peut notamment, sans que cette énumération ne soit limitative, faire
construire, acquérir, aliéner, prendre en location tous immeubles ou fonds
de commerce, tous brevets et licences, s'intéresser de toutes manières, à la
fusion, à l'absorption ou à l'apport de tout ou partie d'activités dont l'objet
serait similaire, analogue ou connexe au sien, ou qui serait susceptible de
constituer, pour elle, une source de débouchés.

Elle pourra, par ailleurs, gérer toutes entreprises et sociétés dans lesquelles
elle aurait des intérêts, prêter ou emprunter des fonds en vue de la
conclusion de toutes affaires, donner et recevoir toutes garanties,
s'intéresser par voie d'association, d'apports, de fusion, de souscription, ou
de toutes autres manières, à toutes entreprises ou sociétés quelle qu'en soit
l'activité, vendre les participations et intérêts qu'elle aurait acquis.

L'objet de la Société ainsi défini, pourra à tout moment être modifié par
l'Assemblée Générale délibérant dans les conditions prescrites pour les
modifications des Statuts.

Article 4 : Siège social

Le siège social de la SOCIETE D'EXPLOITATION MINIÈRE DE MUSOSHI SA,
est établi au n°549, Avenue Adoula, Commune de Lubumbashi, Province du
Haut-Katanga en République Démocratique du Congo.

Le siège social pourra être transféré :

- en tout autre endroit au sein de la même ville sur simple décision du
Conseil d'Administration, conformément à l’article 27 de l'Acte Uniforme ;

en tout autre lieu dans l'Etat où il est situé, par décision du Conseil
d'Adininistration, qui modifie les statuts en conséquence, sous réserve
de la ratification de cette décision par la plus prochaine Assemblée
Générale Ordinaire, conformément à l'article 451 de l'Acte Uniforme ; à
défaut de ratification par l'Assemblée, la décision du Conseil
d'Administration devient caduque. De nouvelles formalités de publicité
devront alors être accomplies pour informer les tiers du retour au siège
antérieur ;

sur le territoire d'un autre Etat partie, sur décision de l'Assemblée
Générale Extraordinaire adoptée à l'unanimité des membres présents ou
représentés lors de l'assemblée, conformément à l'article 554 de l'Acte

uniforme.

Toute modification du siège social doit faire l'objet de formalités de publicité
prévue par l'Acte uniforme relatif au droit des sociétés commerciales et du
groupement d'intérêt économique, notamment sa publication par avis inséré au
journal officiel de la République Démocratique du Congo. Ces formalités de
publicité sont effectuées à la diligence et sous la responsabilité du représentant

légal de la société.

Article 5 : Durée

La SOCIETE D'EXPLOITATION MINIERE DE MUSOSHI SA a une durée de 99

ans prenant cours à la date de son immatriculation au R

egistre du Commerce et

du Crédit Mobilier, sauf dissolution anticipée ou prorogation dans les conditions

fixées par l'Acte Uniforme relatif au droit des Socié

d'intérêt Economique.
Article 6 : Exercice social

L'exercice social commence le premier janvier*et se
décembre de chaque année.

és et du Groupement

ermine le trente et un

Par exception, le premier exercice social commence à la date de

limmatriculation de la SOCIETE D'EXPLOITATION MIN

ERE DE MUSOSHI SA

au Registre du Commerce et du Crédit Mobilier et prendra fin le 31 décembre

2018.

TITRE II. APPORTS-CAPITAL SOCIAL-ACTIONS-ACTIONNAIRES
Article 7 : Apports

Le capital social ne peut être constitué que des apports en numéraires ou en
nature; souscrit et libéré dans les conditions fixées par les dispositions légales
en vigueur. Tout apport en industrie est interdit.

Lors de la constitution de la société, il a été apporté :

.

Apports en numéraire

ASSOCIEES POURCENTAGE | ACTIONS SOUSCRIPTION
USD

SMC 70 700 210.000

SODIMICO SA 30 300 90.000

TOTAL 100 1.000 300.000

Les apports en numéraire l'équivalent en Francs Congolais de 300.000 USD
(dollars américains trois cent mille) correspondent à 1.000 actions, équivalent
en Francs Congolais de 300 USD (dollars américains trois cent) chacune,
souscrite et libérée intégralement.

Article 8 : Capital social

Le capital social est fixé à la sommes de l'équivalent en Francs Congolais
300.000 USD (dollars américains trois cent mille) divisée à 1.000 actions de
l'équivalent en Frans Congolais de 300 USD (dollars américains trois cent)
chacune, ensemble numérotées de 1 à 1.000.

Article 9 : Modification du capital

Le capital social peut être augmenté, réduit où amorti dans les conditions
prévues par la loi.

9.1. Augmentation de capital social en numéraire

En cas d’augmentätion du capital en numéraire, le capital ancien doit, aù
préalable, être intégralement libéré.

Les actions souscrites en numéraire sont obligatoirement libérées, lors de la
souscription d'un quart au moins de leur valeur nominale et, le cas échéant, de
la totalité de la prime d'émission. La libération du surplus doit intervenir, en une
ou plusieurs fois, sur appel du Conseil d'Administration dans le délai de trois (3)
ans à compter du jour où l'augmentation de capital est réalisée.

S'agissant des actions souscrites en numéraire résultant pour partie de
versements d'espèces, et pour partie d'une incorporation de réserves, de
bénéfices ou de primes d’apports, d'émission ou de fusion, elles doivent être
intégralement libérées lors de la souscription.

Les dirigeants sociaux doivent déposer, pour le compte de la société, les fonds
provenant de la souscription d'actions de numéraire dans un compte spécial
tenu däns une banque ou en l'Etude d'un Notaire, contre remise d'une
attestation de dépôt, dans les huit (8) jours de la réception desdits fonds, le
déposant devant indiquer une liste mentionnant l'identité des souscripteurs et
indiquant, pour chacun d'eux, le montant des sommes versées.

En cas de libération d'actions par compensation de créances sur la société, ces
créances font l'objet d'un arrêté des comptes établi par le Conseil
d'Administration, et certifié exact par le commissaire aux comptes. Cet arrêté
est annexé à la déclaration notariée de souscription et de versement.

Le retrait des fonds provenant des souscriptions en numéraire ne peut avoir lieu
qu'une fois l'augmentation de capital réalisée. Il est effectué par un mandataire
de la Société, sur présentation au dépositaire de la déclaration notariée de
souscription et de versement.

Les actions comportent un droit préférentiel de souscription aux augmentations
de capital. Les actionnaires ont, proportionnellement au montant de leurs
actions, un droit de préférence à la souscription des actions de numéraire
émises pour réaliser une augmentation de capital.

Le délai accordé aux actionnaires, pour l'exercice de leur droit préférentiel de
souscription, ne peut être inférieur à vingt (20) jours. Ce délai court à compter
de la date de l'ouverture de la souscription.

Pendant la durée de la souscription, le droit préférentiel de souscription est
négociable lorsqu'il est détaché d'actions elles-mêmes négociables. Ce délai se
trouve clos par anticipation dès que tous les droits de souscription à titre
jrréductible et, le cas échéant, à titre réductible ont été exercés, ou que

l'augmentation de capital a été intégralement souscrite après renonciation
individuelle à leur droit de souscription, par les actionnaires qui n'ont pas
souscrit.

L'Assemblée Générale qui décide ou autorise l'augmentation de capital peut, en
faveur d'un ou de plusieurs bénéficiaires nommément désignés, supprimer le
droit préférentiel de souscription pour la totalité de l'augmentation de capital ou
pour une ou plusieurs tranches de cette augmentation, en statuant à cet effet
sur le rapport du Conseil d'Administration et sur celui du commissaire aux
comptes.

Dans les conditions indiquées par les articles 594 et suivants de l’Acte Uniforme
sur le droit des Sociétés Commerciale et Groupe d'Intérêt Economique, les
actionnaires peuvent renoncer, à titre individuel, à leur droit préférentiel de
souscription au profit de personnes dénommées. lis peuvent également
renoncer à ce droit sans indication de bénéficiaires.

9.2. Augmentation de capital social par apports en nature etlou
stipulations d'avantages particuliers l

En cas d'apports en nature et/ou stipulations d'avantages particuliers, un ou
plusieurs commissaires aux apports sont désignés, à l'unanimité des
actionnaires ou à défaut à la requête du Président du Directeur Général par la
juridiction compétente du lieu du siège social.

Le commissaire aux apports, qui ne peut pas être le commissaire aux comptes
de la Société, est soumis aux mêmes incompatibilités prévues aux articles 697
et 698 de l'Acte Uniforme précité pour ce dernier. Il élabore, sous sa
responsabilité, un rapport qui décrit chacun des apports et/ou des avantages
particuliers, en indique la valeur, précise le mode d'évaluation retenu et les
raisons de ce choix, établit que la valeur des apports et/ou des avantages
particuliers correspond au moins à la valeur du nominal des actions à émettre.

L'Assemblée Générale Extraordinaire des actionnaires délibère sur l'évaluation
des apports en nature ou l'octroi des avantages particuliers et constate s’il y a
lieu la réalisation de l'augmentation du capital. Les actions d'apports sont
intégralement libérées dès leur émission."

L'apporteur ou le bénéficiaire n’a voix délibérative ni pour lui-même ni comme
mandataire : ses actions ne sont pas prises en compte pour le calcul du quorum
ei de la majorité requis.

si l'Assemblée réduit l'évaluation ou la rémunération des apports ou des
avantages particuliers, l'approbation expresse des modifications par les
apporteurs, les bénéficiaires ou leurs mandataires dûment autorisés à cet effet
est requise. A défaut, l'augmentation de capital n'est pas réalisée.

9.3. Réduction du capital social

Le capital social peut être réduit, soit par la diminution de la valeur nominale des
actions! soit par la diminution du nombre des actions.

En aucun cas, la réduction du capital ne peut avoir pour conséquence de porter
le capital social à un montant inférieur au minimum légal fixé par l'Acte Uniforme
pour les Sociétés Anonymes.

Si la réduction du capital, quelle qu'en soit la cause, a pour effet de ramener le
capital à un montant inférieur au minimum légal, elle doit être immédiatement
suivie d'une augmentation, pour le porter au moins à ce montant minimum à
moins que la Société n'ait été transformée en Société d’une autre forme
n'exigeant pas un capital supérieur au capital social après sa réduction. Elle ne
peut porter atteinte à légalité entre actionnaires, sauf consentement exprès des
actionnaires défavorisés.

Le capital social peut être réduit soit par remboursement aux associés d'une
partie de leurs apports, par remboursement en numéraire ou par attribution
d'actifs, soit par imputation des pertes de la société.

La réduction du capital est autorisée ou décidée, au vu du rapport du
commissaire aux comptes, par l'Assemblée Générale Extraordinaire, qui peut
déléguer au Conseil d'Administration tous pouvoirs pour la réaliser à condition
que le capital social demeure au moins égal au montant minimum fixé par le
Code des assurances. Toute délibération prise à défaut du rapport du
commissaire aux comptes est nulle.

Si la réduction n'est pas motivée par des pertes, les obligataires et les
créanciers peuvent former opposition à la réduction, conformément aux articles
633 et suivants de l'Acte Uniforme. :
Article 10 : Comptes courants

Les actionnaires peuvent mettre où laisser à la disposition de la Société, toutes
sommes, produisant ou non intérêts, dont celle-ci peut avoir besoin.

Les modalités de ces prêts sont arrêtées par accord entre le Conseil
d'Administration et l'intéressé.

Lorsque l'intéressé est un Administrateur ou Directeur Général, cet accord est
soumis à la procédure de contrôle des conventions passées entre la Société et
ses Adñinistrateurs où Directeurs Généraux, en ce qui concerne, notamment la
détermination des taux d'intérêt.

Article 11 : Libération des actions

Les actions numéraires émises à la suite d'une augmentation du capital
résultant pour partie d'une incorporation de réserves, bénéfices ou primes
d'émission et pour partie d'un versement en espèces, doivent être intégralement
libérées lors de leur souscription. Toutes autres actions de numéraire peuvent
être libérées, lors de leur souscription, du quart.

La libération du surplus intervient en une ou plusieurs fois sur décision du
Conseil d'Administration dans un délai maximum de trois ans à compter soit de
limmatriculation de la société, soit du jour où l'augmentation du capital est
devenue définitive.

Les actionnaires qui le souhaitent peuvent procéder à des versements
anticipés.

Les appels de fonds sont portés à la connaissance des souscripteurs trente
jours au moins avant la date fixée pour chaque versement, par lettre au porteur
contre récépissé ou par lettre recommandée avec demande d'avis de réception,
adressée à chaque actionnaire.

A défaut par l'actionnaire de se libérer aux époques fixées par le Conseil
d'Administration, les sommes dues sont, de plein droit, productives d'intérêt au
taux légal, à compter de la date d'exigibilité, sans préjudice des autres recours
et sanctions prévus par la loi.

Article 12 : Forme des actions
Les actions émises par la Société sont exclusivement nominatives. Elles doivent

être inscrites, au nom de leur propriétaire, dans un registre des actions à
souche tenu par la Société et mis à jour par le Directeur Général ou son

=.
délégué ou dans un compte individuel tenu par la Société, ou par un
intermédiaire agréé à cet effet mandaté par la Société.

Les actions nominatives sont représentées et la preuve de leur propriété est
établie par des certificats nominatifs émis par la Société précisant l'identité
(noms, “prénoms, adresse du domicile) du titulaire, la nature, le nombre et les
numéros d'actions inscrites à son nom dans le registre des actionnaires ou à
son compte, la valeur nominale desdites actions, la date et le montant de
versements effectués. Ces certificats comportent un numéro d'ordre, le timbre
de la Société et la signature du Directeur Général ou de son délégué, la
signatufe du titulaire, le nombre de ses actions et la date de leur émission.

La Société doit remettre à chaque actionnaire un certificat nominatif reprenant
les actions détenues par l'intéressé.

Les opérations de transfert, de conversion, de nantissement et de séquestre
d'actions sont enregistrées dans le registre des actions susvisé.

Le registre des actions contient notamment les indications suivantes :

- la date de l'opération ;

- les noms, prénoms et domicile de l'ancien et du nouveau titulaire des
actions, en cas de transfert ;

- les noms, prénoms et domicile du titulaire des actions ;

- la valeur nominale et le nombre des actions transférées ou converties ;

- le numéro d'ordre affecté à l'opération. .
Le rapport du commissaire aux comptes soumis à l'Assemblée Générale
Ordinaire annuelle constate l'existence du registre des actions et donne son

avis sur leur tenue conforme. Une déclaration des dirigeants attestant de la
tenue conforme du registre est annexée au rapport.

Article 13 : Cession et transmission des actions

Les actions ne sont négociables qu'après l'immaitriculation de la Société au
Registre du Commerce et du Crédit Mobilier (RCCM). En cas d'augmentation du
capital, "les actions sont négociables à compter de l'inscription de la mention
modificative.
Elles démeurent négociables après la dissolution de la Société et jusqu'à la
clôture de la liquidation.

La cession des actions s'opère :

> pour les actions nominatives, par transfert sur les registres de la Société
des droits du titulaire ;

> _ pour les actions au porteur, par simple tradition, le porteur du titre est
réputé en être le propriétaire.

L'ordre de transfert, établi sur un formulaire fourni ou agréé par la Société, est
signé par le cédant ou son mandataire ; si les actions ne sont pas entièrement
libérées, mention doit être faite de la fraction non libérée.

La transmission à titre gratuit, ou par suite de décès, s'opère également par un
ordre de mouvement, transcrit sur le registre de transferts, sur justification de la
mutatioh dans les conditions légales.

Les frais de transfert des actions sont à la charge des cessionnaires, sauf
convention contraire entre cédants et cessionnaires.

Les actions non libérées des versements exigibles ne sont pas admises au
transfert. Les cessions entre actionnaires, ou au profit des conjoints, des
ascendants et descendants sont libres.

13. 1. Cession à des tiers
Les actions sont librement cessibles, sauf exceptions prévues par la loi ou par
les présents statuts.

Les actions.ne peuvent être cédées à des tiers à la Société qu'avec l'agrément
du Conseil d'Administration, de l'Assemblée Générale Ordinaire, dans les
conditions et suivant la procédure prévues par la loi.

13.2. Actionnaires Successifs

Toute Personne qui deviendra Actionnaire de la Société sera liée par les
dispositions des présents statuts et du Contrat d’Association intervenu entre
parties et devra marquer son accord sur les termes de celui-ci en remettant aux
Parties un document écrit dans lequel elle déclare sa volonté d'être liée par les
conditions du présent Contrat d'Association et indique une adresse où les
notifications prévues au présent Contrat d'Association pourront lui être faites.

ÿ-
Chaque Partie stipule et accepte qu'après qu'un tiers ait marqué son accord sur
les conditions du présent Contrat d'Association, chacune d'elles sera liée à
l'égard de chacun de ces tiers et que, de la même façon, chacun de ces tiers
sera lié à l'égard de chacune des Parties.

Article 14: Droits et obligations attachés aux actions

Chaque action donne droit de participer aux Assemblées Générales, dans les
conditions fixées par l'Acte Uniforme susvisé et par les présents statuts, et d'y
voter. Le droit de vote est proportionnel à la quotité du capital que représentent
les actions et chaque action donne droit à une voix.

Chaqué action donne également droit à une quotité proportionnelle des
bénéfices réalisés par la Société lorsque Jeur distribution a été décidée par
l'Assemblée Générale Ordinaire, ainsi qu'à une quotte part de l'actif social ou du
boni de liquidation.

Les actionnaires ne supportent les pertes qu'à concurrence de leurs apports.

Les droits et obligations attachés à l'action suivent le titre dans quelle que main
qu'il passe. La propriété d'une action emporte de plein droit adhésion aux
statuts et aux décisions de l'Assemblée Générale.

TITRE HI. ADMINISTRATION _ DIRECTION - SURVEILLANCE

Article 15 : Conseil d'Administration

La Société est administrée par un Conseil d'Administration composé de 7
membres dont 5 seront désignés par la Société Shining Mining Company
Limited et 2 seront désignés par la Société de Développement Industriel et
Minier du Congo SA. Ces membres peuvent être des personnes morales ou
physiques, prises parmi les actionnaires ou non, nommées par l'Assemblée
Générale Ordinaire, sous réserve de la dérogation prévue par l'Acte Uniforme
en cas de fusion.

Le Président du Conseil d'Administration sera désigné parmi les candidats
présentés par la Société Shining Mining Company Limited.

Le mandat des Administrateurs ainsi nommés sera d’une durée de deux (2)
ans renouvelables.

Ils peuvent être révoqués à tout moment par l'Assemblée Générale Ordinaire.

.
Les Administrateurs peuvent être des personnes physiques ou des personnes
morales. Ces dernières doivent, lors de leur nomination, désigner par lettre au
porteur contre récépissé ou par lettre recommandée avec demande d'avis de
réception adressée à la Société, un représentant permanent qui est soumis aux
mêmes” conditions et obligations et qui encourt les mêmes responsabilités que
s'il était Administrateur en son nom propre, sans préjudice de la responsabilité
solidaire de la personne morale qu'il représente.

Le mandat du représentant permanent lui est donné pour la durée de celui de la
personne morale qu'il représente.

Si la personne morale révoque le mandat de son représentant permanent, elle
est tenue de notifier sans délai à la Société, par lettre au porteur contre
récépissé ou par lettre recommandée avec demande d'avis de réception, cette
révocation ainsi que l'identité de son nouveau représentant permanent.

Il en est de même en cas de décès, de démission du représentant permanent
ou pour toute autre cause qui l'empêcherait d'exercer son mandat.

En cas de vacance d'un ou de plusieurs sièges d'administrateurs, par décès ou
par démission, le Conseil d'Administration peut coopter, entre deux assemblées,
de nouveaux administrateurs. Lorsque le nombre des administrateurs est
devenu inférieur au minimum statutaire ou lorsque le nombre des
administrateurs actionnaires de la Société est inférieur aux deux tiers des
membres du Conseil d'Administration, le Conseil d'Administration doit, dans le
délai de trois mois à compter du jour où se produit la vacance, nommer des
nouveaux administrateurs en vue de compléter son effectif.

Les délibérations du Conseil d'Administration prises durant ce délai demeurent
valables. Lorsque le nombre des administrateurs est devenu inférieur au
minimum légal, les administrateurs restant doivent convoquer immédiatement
l'Assemblée Générale Extraordinaire en vue de compléter l'effectif du Conseil
d'Administration.

La vacance et les nominations de nouveaux administrateurs ne prennent effet
qu'à l'issue de la séance du Conseil d'Administration tenue à cet effet.

Les administrateurs personnes physiques, en nom propre ou représentants
permanents de personnes morales ne peuvent appartenir simultanément à plus
de cinq Conseils d'Administrations de sociétés anonymes ayant leur siège sur le
territoire de la République Démocratique du Congo.

Un salarié de la société peut être nommé administrateur dans ce cas, son
contrat de travail sera suspendu. De même un administrateur peut conclure un
contrat de travail avec la Société.
Hors les sommes perçues dans le cadre d'un contrat de travail, les
administrateurs ne peuvent recevoir, au titre de leurs fonctions, aucune autre
rémunération, permanente ou non, que celles visées ci-après. Toute décision
contraire prise en Assemblée Générale est nulle.

L'Assemblée Générale Ordinaire peut allouer aux administrateurs en
rémunération de leurs activités, à titre d'indemnité de fonction, une somme fixe
annuellé qu’elle détermine souverainement et dont la répartition est librement
déterminée par le Conseil d'Administration.

Les administrateurs ayant la qualité d’actionnaire prennent part au vote de
l'Assembléé et leurs actions sont prises en compte pour le calcul du quorum et
de la majorité.

Le Conseil d'Administration peut également allouer à ses membres des
rémunérations exceptionnelles pour les missions et mandats qui leur sont
confiés ou autoriser le remboursement des frais de voyage, déplacements et
dépenses engagées dans l'intérêt de la société, sous réserve des dispositions
des articles 438 et suivants de l'Acte Uniforme régissant les conventions
réglementées. °

Le Conseil d'administration peut allouer aux administrateurs membres des
comités une part supérieure à celle des autres administrateurs.

Ces rémunérations et ces frais donnent lieu à un rapport spécial du
commissaire aux comptes à l'assemblée.

Article 16 : Présidence et délibérations du Conseil

Le Conseil d'Administration est dirigé par son Président qu'il désigne parmi ses
membres et qui doit être une personne physique. En cas d'empêchement
temporaire de son Président, le Conseil d'Administration peut déléguer l'un de
ses membres dans les fonctions de Président pour une durée qu'il fixe, dans les
conditions fixées par la loi.

La durée du mandat du Président du Conseil d'Administration ne peut excéder
celle de son mandat d'Administrateur.

Le mandat du Président du Conseil d'Administration est renouvelable. Nul ne

peut exercer simultanément plus de trois mandats de Président de Conseil
d'Administration de sociétés anonymes (Article 497 de l'AUSCGIE) ayant leur
siège social sur le territoire de la République Démocratique du Congo.
De même, le mandat du Président du Conseil d'Administration n'est pas
cumulable avec plus de deux mandats d'Administrateur Général ou de Directeur
Général de société anonyme ayant leur siège social sur le territoire de la
République Démocratique du Congo.

Les fonctions du Président du Conseil d'Administration prennent fin par décès,
démission, révocation ou incapacité, auxquels cas le Conseil d'Administration
nomme un nouveau Président ou délègue un administrateur dans les fonctions
de Président jusqu’à la nomination de son remplaçant.

Le Conseil d'Administration fixe les modalités et le montant de la rémunération
de son Président dans les conditions prévues à l'article 482 de l'Acte uniforme.

Le cas échéant, les avantages en nature qui lui sont attribués sont fixés de la
même manière que sa rémunération.

Hors les sommes perçues et les avantages accordés dans le cadre d'un contrat
de travail, le Président du conseil d'administration ne peut recevoir aucune autre
rémunération de la société que celle visée au présent article. Le président ne
prend pas part au vote sur sa rémunération et sa voix n'est pas prise en compte
pour le calcul du quorum et de la majorité.

Le Président exerce les missions et pouvoirs qui lui sont conférés par l'Acte
Uniforme précité, notamment :

>_il préside les séances du Conseil, organise et dirige les travaux de celui-
ci, dont il rend compte à l'Assemblée Générale ;

>_il veille au bon fonctionnement des organes de la Société et s'assure, en
particulier, que les administrateurs sont en mesure de remplir leur
mission ;

> Ï préside les réunions des Assemblées Générales et établit les rapports
prévus par la loi et les réglementations en vigueur ;

>_il doit veiller en particulier à ce que le Conseil d'Administration assume le
contrôle de la gestion de la Société confiée au Directeur Général ;

> à toute époque de l'année, il opère les vérifications qu'il juge opportunes
et peut se faire communiquer par le Directeur Général, qui y est tenu,
tous les documents qu'il estime utiles à l'accomplissement de sa
mission ;

>_itrédige le rapport sur les travaux du Conseil à soumettre à l'assemblée ;

> _il avise le commissaire aux comptes, dans le délai d'un (1) mois à
compter de leur conclusion, de toute convention autorisée par le Conseil
d'Administration et la soumet à l'approbation de l'Assemblée Générale
Qrdinaire statuant sur les comptes de l'exercice écoulé ;

> _il est tenu de communiquer à chaque administrateur ces documents et
informations.

Le Président du Conseil d'Administration est tenu de s'assurer que chaque
administrateur a reçu en mains propres ou par lettre au porteur contre
récépissé, lettre recommandée avec demande d'avis de réception, télécopie ou
courrier électronique, dans les meilleurs délais et au plus tard lors de la
convocation de la prochaine réunion du Conseil d'Administration les procès-
verbaux du Conseil d'Administration. °

En tant que destinataire de toutes les questions écrites des actionnaires et
commissaires aux comptes et de demandes d'information préalables aux
procédures d'alerte, le Président du Conseil répond par lettre au porteur contre
accusé de réception dans le mois qui suit la réception de la demande
d'explication, en donnant une analyse de la situation et précise, le cas échéant,
les mesures envisagées.

Le Président du Conseil d'Administration peut être lié à la société par un contrat
de travail dans les mêmes conditions que les Administrateurs.

Le Conseil d'Administration se réunit aussi souvent que l'intérêt de la Société
l'exige, sur la convocation de son Président, une fois par mois.

Toutefois, des administrateurs constituant au moins le tiers des membres du
Conseil d'Administration peuvent, en indiquant l'ordre du jour de la séance,
convoquer le Conseil si celui-ci ne s'est pas réuni depuis plus de deux mois.

La réunion a lieu au siège social ou en tout autre endroit indiqué dans la
‘convocation. La convocation doit, être faite 7'{sept) jours au moins à l'avance
par lettre, téléfax, messagerie électronique, télégramme ou tous autres moyens
de communication électronique. Elle mentionne l'ordre du jour. Elle peut même
être verbale et sans délai si tous les administrateurs y consentent ou si tous les
administrateurs sont présents ou représentés. Le Conseil ne délibère

valablement que si tous ses membres ont été régulièrement convoqués et si la
moitié au moins de ses membres sont présents.

Les décisions sont prises à la majorité des membres présents ou représentés
ou à une majorité plus forte. La voix du Président de séance est prépondérante.

Un administrateur peut donner, par lettre, télex ou télécopie, mandat à un autre
administrateur de le représenter à une séance du Conseil d'Administration.

Il est tenu un registre de présence qui est signé par les administrateurs
participant à la séance du Conseil d'Administration.

Dans les conditions et sous les réserves prévues par la loi, les délibérations du
Conseil d'Administration peuvent être prises par voie de visioconférence ou en
utilisant. tout autre moyen de télécommunication. Dans ce cas, les
administrateurs peuvent voter oralement.

Afin de garantir l'identification et la participation effective à la réunion du conseil
des administrateurs y participant par des moyens de télécommunication, ces
moyens transmettent au moins la voix des participants et satisfont à des
caractéristiques techniques permettant la retransmission continue et simultanée
des délibérations.

En cas de participation d'administrateur(s) par visioconférence ou par d'autres
moyens de télécommunication, le conseil ne peut valablement délibérer que si
au moins un tiers des administrateurs est physiquement présent.

Pour le calcul du quorum et de la majorité, sont réputés présents, les
administrateurs qui participent à la réunion du Conseil par des moyens de
visiocoñférence ou de télécommunication dont la nature et les conditions
d'application sont déterminées par la réglementation en vigueur.

Afin de garantir l'identification et la participation effective à la réunion du Conseil
des administrateurs y participant par des moyens de télécommunication, ces
moyens transmettent au moins la voix des participants et satisfont à des
caractéristiques techniques permettant la retransmission continue et simultanée
des délibérations.

Les délibérations du Conseil d'Administration sont coristatées par des procès-
verbaux mentionnant la date, le lieu de la réunion, le nom des administrateurs
présents, représentés ou absents non représentés. Les procès-verbaux font
également état de la présence ou de l'absence des personnes convoquées à la

réunion du Conseil d'Administration en vertu d'une disposition légale, et de la
présence de toute autre personne ayant assisté à tout ou partie de la réunion.

Les procès-verbaux des délibérations sont certifiés sincères par le Président de
séance.et par au moins un administrateur. En cas d'empêchement du Président
de séance, ils sont signés par deux administrateurs au moins.

Les copies ou extraits des procès-verbaux des délibérations du Conseil
d'Administration sont valablement certifiés par le Président du Conseil
d'Administration, le Directeur Général ou à défaut, par un fondé de pouvoirs
habilité‘à cet effet.

Article 17 : Pouvoirs du Conseil d'Administration

Le Conseil d'Administration détermine les orientations de l’activité de la Société
et veille. à leur mise en œuvre. Sous réserve des pouvoirs expressément
attribués aux assemblées d'actionnaires et dans la limite de l’objet social, il se
gaisit de-toute question intéressant la bonne marche de la Société et règle par
ses délibérations les affaires qui la concernent.

A ce titré, il exerce notamment les attributions ci-après :

> préciser les objectifs de la Société et l'orientation qui doit être donnée à
son administration ;

> exercer un contrôle permanent de la gestion assurée par le Directeur
général ;

> procéder aux contrôles et vérifications qu'il juge opportuns, auquel cas le
Président du Conseil d'Administration est tenu de communiquer à chaque
administrateur tous les documents et informations nécessaires à
l'accomplissement de sa mission ;

> autoriser les conventions réglementées conclues directement ou
indirectement par la Société et l'un de ses actionnaires, administrateurs,
directeur général ou directeurs généraux adjoints dans les conditions
définies par les articles 438 et suivants et les présents statuts ;

> fournir toute caution, aval ou garantie dans les conditions fixées par
l'article 449 de l'Acte uniforme ;

> arrêter les comptes de chaque exercice, les états financiers de synthèse
et le rapport de gestion sur l'activité de la Société qui sont soumis à
l'approbation de l'Assemblée Générale Ordinaire; +
> déterminer, par périodes annuelles, des indicateurs quantitatifs et
qualitatifs permettant d'évaluer les performances de la Société ainsi que
celles de ses dirigeants ;

> convoquer les Assemblées Générales et en déterminer l’ordre du jour ;

> _ modifier exceptionnellement les statuts dans les seuls cas et suivant les
conditions prévus par la loi et les présents statuts.

Les clauses des statuts ou délibérations de l'Assemblée Générale limitant les
pouvoirs.du Conseil d'Administration sont inopposables aux tiers de bonne foi.

Dans ses rapports avec les tiers, la société est engagée, y compris par les
décisions du Conseil d'Administration qui ne relèvent pas de l'objet social, dans
les conditions et limites fixées à l'Article 122 de l'Acte uniforme révisé relatif au
droit des sociétés commerciales et du groupement d'intérêt économique.

De même, le Conseil d'Administration peut décider le déplacement du siège
social, dans les limites du territoire d'un même Etat partie, et modifier les statuts
en conséquence, sous réserve de la ratification de cette décision par la plus
prochaine Assemblée Générale Ordinaire. Lorsque la décision n'est pas ratifiée,
elle devient caduque. .

Tout ce qui n'est pas expressément réservé à rAssemblée Générale par les lois
est de la compétence du Conseil.

Le Conseil d'Administration peut confier à un ou plusieurs de ses membres ou à
toutes personnes choisies hors de son sein, tous mandats spéciaux pour un ou
plusieurs objets déterminés.

1! peut notamment décider la création de comités, composés d'administrateurs
chargés d'étudier les questions que lui-même ou son président, soumet à leur
examen. Il fixe la composition et les attributions des comités qui exercent leur
activité sous sa responsabilité. Lors de la création d'un comité, le Conseil
d'Administration peut décider que le comité pourra recueillir l'avis d'experts non
administrateurs.

Article 18 : Direction Générale

48-1. Nomination et durée de mandat des dirigeants sociaux

Le Conseil d'Administration nomme, parmi ses membres ou en dehors d'eux, un
Directeur Général, qui doit être une personne physique.

Le Directeur Général est lié à la Société par un contrat de mandat dont la durée
est déterminée par le Conseil d'Administration.

Le mandat du Directeur Général est renouvelable.

Sur la proposition du Directeur Général, le Conseil d'Administration peut donner
mandat-à une ou plusieurs personnes physiques d'assister le Directeur Général
en qualité de Directeur Général Adjoint dans les conditions prévues par l'Acte
Uniforme précité.

Le Directeur Général assiste aux réunions du conseil d'administration sans voix
délibérative, sauf s’il est également lui-même administrateur. l

48-2. Attributions du Directeur Général

Le Directeur Général assure, SOUS sa responsabilité, la direction générale de la
Société et il représente la Société dans ses rapports avec les tiers.

Pour ce faire, le Directeur Général jouit des pouvoirs les plus étendus pour agir
au nom et pour le compte de la Société et assurer Sa gestion courante, dans la
limite de l'objet social et sous réserve des pouvoirs que l'Acte Uniforme attribue
expressément aux Assemblées Générales et au Gonseil d'Administration ainsi
que des dispositions concernant les cautionnements, avals et garanties.

Toute limitation de ses pouvoirs par décision du Conseil d'Administration ou de
Assemblée Générale est inopposable aux tiers de bonne foi.

Dans ses rapports avec les tiers, le Directeur Général engage la société même
par les actes qui ne relèvent pas de l'objet social, à moins qu'il ne soit prouvé
que le tiers savait que l'acte dépassait cet objet où qu'il ne pouvait l'ignorer,
compte tenu des circonstances, étant exclu que la seule publication des statuts
suffise à constituer cette preuve.
Le Direéëteur Général peut être lié à la Société par un contrat de travail dans les
conditions prévues par l'Acte uniforme précité.

18-3. Rémunération du Directeur Général

Les modalités et le montant de la rémunération du Directeur Généra! sont fixés
par le Conseil d'Administration.

Le cas échéant, les avantages en nature qui lui sont attribués sont fixés de la
même manière que sa rémunération.

S'il est administrateur, le Directeur Général ne prend pas part au vote sur Sa
rémunération et sa voix n'est pas prise en compte pour le calcul du quorum et
de la majorité.

Hors les sommes perçues et les avantages en nature accordés dans le cadre
d'un contrat de travail, le Directeur Général ne peut recevoir aucune autre
rémunération de la Société que celle visée au présent article.

18-4. Empêchement —- Révocation du Directeur Général

En cas d'empêchement temporaire ou définitif du Directeur Général, le Conseil
d'Administration pourvoit immédiatement à son remplacement, en nommant un
nouveau Directeur Général.

Le Directeur Général peut être révoqué à tout moment par le Conseil
d'Administration. Si la révocation est décidée sans juste motif, elle peut donner
lieu à des dommages et intérêts.

Sauf en cas de décès, d'incapacité, de révocation ou autre cessation des
fonctions, les fonctions du Directeur Général prennent normalement fin à
l'arrivée du terme de son mandat.

Article 19 — Directeur Général Adjoint

19-1. Nomination et durée de contrat

Sur proposition du Directeur Général, le Conseil d'Administration peut donner

mandat à une ou plusieurs personnes physiques, choisies parmi les
administrateurs ou en dehors d'eux, d'assister le Directeur Général en qualité .

de Directeur Général Adjoint.
LE n
ET soi

Le Coriseil d'Administration détermine librement la duréè des fonctions du
Directeur Général Adjoint. Lorsque celui-ci est administrateur, la durée de son
mandat ne peut excéder celle de son mandat d'administrateur.

Le mandat du directeur général adjoint est renouvelable.

19-2. Attributions du Directeur Général Adjoint

En accord avec le Directeur Général, le Conseil d'Administration détermine
l'étendue des pouvoirs qui sont délégués au Directeur Général Adjoint. Celui-ci

assume l'intérim du Directeur Général en cas d'absence de ce dernier.

Dans ses rapports avec les tiers, le Directeur Général Adjoint a les mêmes
pouvoirs que ceux du Directeur Général.

Il engage la société même par les actes qui ne relèvent pas de l'objet social, à
moins qu'il ne soit prouvé que le tiers savait que l'acte dépassait cet objet ou
qu'il ne pouvait l'ignorer, compte tenu des circonstances, étant exclu que la
seule publication des statuts suffise à constituer cette preuve.

Toute limitation de ses pouvoirs par décision du Conseil d'Administration ou de
l'Assemblée Générale est sans effet à l'égard des tiers de bonne foi.

Le Directeur Général Adjoint peut être lié à la Société par un contrat de travail
dans les conditions prévues à l’article 426 de l’Acte uniforme.

19-3. Rémunération

Les modalités et le montant de la rémunération du Directeur Général Adjoint
sont fixés par le Conseil d'Administration.

S'il est administrateur, le Directeur Général Adjoint ne prend pas part au vote
sur sa rémunération et sa voix n'est pas prise en compte pour le calcul du
quorum et de la majorité.

19-4. Empêchement - Révocation -

Le mandat du Directeur Général Adjoint prend normalement fin à l'arrivée de
son terme.

En cas de décès ou de cessation, les fonctions du Directeur Général Adjoint
prennent fin.

Toutefois, en cas de décès ou de cessation des fonctions du Directeur Général,
le Directeur Général Adjoint conserve ses fonctions, sauf décision contraire du
Conseil d'Administration, jusqu'à-la nomination du nouveau Directeur Général.

Sur proposition du Directeur Général, le Conseil d'Administration peut révoquer
à tout moment le Directeur Général Adjoint. Si la révocation est décidée sans
juste motif, elle peut donner lieu à dommages et intérêts.

Article-20 - Signature sociale

Tous les actes et engagements concernant la société, de quelque nature qu'ils
soient, sont valablement signés par le Directeur Général, ou le cas échéant, par
Directeur Général Adjoint ou l'Administrateur remplissant provisoirement les
fonctions de Directeur Général, ainsi que par tout fondé de pouvoir spécial,
agissant chacun dans la limite des pouvoirs lui délégués.

Titre IV. ASSEMBLEES GENERALES

Article-21 : Règles communes aux Assemblées Générales
21-1. Nature des Assemblées

Les décisions collectives des actionnaires sont prises en Assemblées
Générales, lesquelles sont qualifiées d'ordinaires, d'extraordinaires ou de
spéciales selon la nature des décisions qu'elles sont appelées à prendre.

Les Assemblées Générales sont qualifiées :

- d'assemblées extraordinaires, lorsqu'elles sont appelées à modifier les
statuts dans toutes leurs dispositions, et notamment pour autoriser les fusions,
scissions, transformations et apports partiels d'actif, transférer le siège social en
toute autre ville de l'Etat où est situé ledit siège, ou sur le territoire d’un autre
Etat, ou encore dissoudre par anticipation la société ou en proroger la durée;

- d'assemblées spéciales, réunissant les titulaires d'actions d'une
catégorie déterminée, lorsqu'elles sont appelées à approuver où désapprouver
les décisions des assemblées générales lorsque ces décisions modifient les
droits de ses membres ;
- d'assemblées ordinaires dans tous les autres cas.
21-2. Droit de convocation des Assemblées Générales

. L'assemblée des actionnaires est convoquée par le Conseil d'Administration. A
défaut, elle peut être convoquée :

-__ par le commissaire aux comptes, après que celui-ci a vainement requis la
convocation du Conseil d'Administration par lettre au porteur contre
récépissé ou par lettre recommandée avec demande d'avis de réception.
Lorsque le commissaire aux comptes procède à cette convocation, il fixe
l'ordre du jour et peut, pour des motifs déterminants, choisir un lieu de
réunion autre que celui éventuellement prévu par les statuts. 1l expose
les motifs de la convocation dans un rapport lu à l' assemblée ;

- par un mandataire désigné par la juridiction compétente, statuant à bref
délai, à la demande soit de tout intéressé en cas d'urgence, soit d'un ou
de plusieurs actionnaires représentant: au moins le dixième du capital
social s'il s'agit d'une Assemblée Générale ou le dixième des actions de
a catégorie intéressée s'il s'agit d'une assemblée spéciale ;

- parle liquidateur, pendant la période de liquidation.
21.3. Modes de convocation et délais

Les Actionnaires sont convoqués par lettre au porteur contre récépissé ou par
lettre recommandée avec demande d'avis de réception, télécopie ou courrier
électronique portant mention de l'ordre du jour»

Toutefois, les convocations par télécopie ou courrier électronique ne sont
valables que si l'actionnaire concerné a préalablement donné son accord écrit et
communiqué son numéro de télécopie ou son adresse électronique, selon le cas.
il peut. à tout moment demander expressément à la société par lettre
recommandée, avec demande d'avis de réception, que le moyen de

communication susmentionné soit remplacé à l'avenir par un envoi postal.

Quel que soit le mode de convocation, il doit être porté à la connaissance ou
parvenir aux actionnaires quinze jours au moins avant la date de l'assemblée
sur première convocation, et six jours au ‘moins pour les ‘convocations
suivantes. Le juge peut, toutefois, fixer un délai différent lorsque l'assemblée est
convoquée par un mandataire ad hoc.
Sauf dispositions légales directement ou indirectement contraires, les
actionnaires réunis en Assemblée Générale, sans l'observation des formes et
délais prescrits pour les convocations, peuvent délibérer valablement lorsque
tous les actionnaires sont présents où représentés à l'assemblée et si les
documents légaux ont été tenus à la disposition des actionnaires dans les délais
impartis. Loc

Les lettres de convocation mentionnent la dénomination de la Société, son
sigle, sa forme, le montant de son capital social, l'adresse de son siège social,
son numéro d'immatriculation au Registre du Commerce et du Crédit Mobilier,
l'ordre du jour de l'assemblée, les jours, heure, et lieu de la réunion, ainsi que la
nature ordiriaire, extraordinaire ou spéciale de l'assemblée.

21.4. Lieu de réunion des Assemblées

Les Assemblées sont réunies au siège social où en tout autre endroit mentionné
sur l'avis de convocation, y compris à l'étranger.

21.4. Participation aux assemblées -

Tout actionnaire a le droit d'assister et de participer aux Assemblées Générales,
personnellement ou par mandataire, sur simple justification de son identité, à
condition que ses actions soient libérées des versements exigibles et aient été
inscrites en compte à son nom dans les registres de titres nominatifs trois jours
au moins avant la réunion.

Le conseil peut, toutefois, s’il le juge utile, remettre aux actionnaires, des cartes
d'admission nominatives et personnelles.

Les administrateurs non actionnaires peuvent participer à toutes les
assemblées avec voix consultative.

Tout actionnaire peut se faire représenter par un mandataire de son choix, Un
même mandataire peut représenter plusieurs actionnaires. Le mandat doit
comporter les noms, prénoms et domicile, ainsi que le nombre d'actions et de
droit de vote du mandant, la nature de l'assemblée concernée, la date du
mandat: et la signature du mandant précédée de la mention «Bon pour
pouvoir ».

Le mandat est donné pour une assemblée, et vaut pour toutes les assemblées
successives convoquées avec le même ordre du jour. Le mandat peut,

25
toutefois, être donné pour deux assemblées, l'une ordinaire, l'autre
extraordinaire, tenues le même jour ou dans un délai de sept jours au moins.

Les pouvoirs dont la forme est déterminée par le Conseil d'Administration,
doivent être déposés et transmis au siège social par le mandant ou le
mandataire, cinq jours au moins avant la réunion.

21-5. Droit et modalités de vote aux Assemblées

Le droit de vote attaché aux actions est proportionnel à la quotité du capital
qu'elles représentent. Chaque action donne droit à une voix. Toutefois, les
statuts peuvent limiter le nombre de voix dont chaque actionnaire dispose dans
les assemblées, à condition que cette limitation soit imposée à toutes les
actions‘sans distinction de catégorie. | .

Le droit de vote attaché aux actions indivises et à celles dont la propriété est
démembrée, est exercé comme prévu par l'Acte uniforme-susdit.

Le droit de participation à l'assemblée et celui de vote attaché à l'action nantie
appartient au propriétaire.

Le créancier gagiste dépose, à la demande de son débiteur et aux frais de
celui-ci, les actions qu'il détient en gage lorsque celles-ci sont au porteur.

Tout actionnaire peut voter par correspondance, sous réserve d'informer le
Président du Conseil d'Administration de son absence au moins trois (3) jours
avant la tenue de l'assemblée.

Le formulaire de vote par correspondance devra être adressé à la Société par
lettre au porteur contre récépissé, par lettre recommandée avec demande d'avis
de réception ou par courrier électronique.

Le vote par correspondance ne sera valide que s'il est réceptionné par la
Société au moins vingt-quatre (24) heures avant la tenue de l'assemblée.

Tout actionnaire peut également participer à l'assemblée à distance, par
visioconférence ou tout moyen de communication permettant son identification.
Afin de garantir l'identification et la participation effective à la réunion de
l'assemblée générale des actionnaires y participant par des moyens de
télécommunication, ces moyens transmettent au moins la voix des participants
et satisfont à des caractéristiques techniques permettant la retransmission
continue et simultanée des délibérations.

Le vote s'exprime à main levée ou par appel nominal ou au scrutin secret, selon
ce qu'en décide le bureau de l'Assemblée Générale ou les actionnaires.

21.6. Ordre du jour de l’Assemblée

L'ordre..du jour de l'assemblée est arrêté par l’auteur de la convocation.
Toutefois, en cas de convocation par un mandataire ad hoc, l'ordre du jour est
fixé par la juridiction compétente qui l'a désigné.

Un ou plusieurs actionnaires représentant au moins la quotité de capital prévue
à l’article 520 de l'Acte uniforme susdit, et agissant dans les conditions et délais
légaux, ont la faculté de requérir l'inscription à l'ordre du jour de projets de
résolutions. Leur demande est accompagnée :

> du projet de résolution auquel il est joint un bref exposé des motifs ;
> de la justification de la possession ou de la représentation de la fraction
de capital exigée au présent article ;

> lorsque le projet de résolution porte sur la présentation d'un candidat au
poste d'Administrateur où d'Administrateur Général, des renseignements
requis à l'article 523 de l'Acte Uniforme, notamment son identité, ses
références professionnelles, ses activités professionnelles et ses
mandats sociaux au cours des cinq dernières années.

Ces projets de résolution sont adressés au siège social, par lettre au porteur
contre récépissé, par lettre recommandée avec demande d'avis de réception ou
par télécopie, dix (10) jours au moins avant la tenue de l'assemblée générale
pour pouvoir être soumis auvote de l'assemblée.

Les délibérations de l'Assemblée Générale sont nulles si les projets de
résolutions envoyés conformément aux dispositions du présent article ne sont
pas soumis au vote de l'assemblée.

L'assemblée ne peut délibérer sur une question qui n'est pas inscrite à son
ordre du jour. Toute délibération prise en violation de cette règle est nulle.

Toutefois, l'assemblée Générale Ordinaire délibérera valablement sur la
révocation et le remplacement d'un ou plusieurs membres du Conseil
d'Administration, même si ces questions ne figurent pas à l'ordre du jour.

Lorsque l'ordre du jour porte sur la présentation de candidats au poste
d'administrateur, il doit mentionner leur identité, leurs références
professionnelles au cours des cinq dernières années.

L'ordre du jour ne peut être modifié sur deuxième convocation, ou sur troisième
convocation s'agissant des Assemblées Générales Extraordinaires.

21-7. Bureau de l’Assemblée

Le bureau de l'assemblée est composé du Président de l'assemblée, de deux
scrutateurs et d’un secrétaire.

L'assemblée générale est présidée par le Président du conseil d'administration
ou, en cas d'empêchement de celui-ci, par un administrateur délégué à cet effet
par le conseil. Elle est présidée par le commissaire aux comptes ou son
suppléant lorsque l'assemblée a été convoquée par lesdits commissaires.

Les fonctions de scrutateurs sont remplies par les deux membres de
l'assemblée représentant, tant par eux-mêmes que comme mandataires, le plus
grand nombre d'actions, et, Sur leur refus, paï ceux qui viennent après jusqu'à
acceptation.

L'assemblée désigne un secrétaire chargé de dresser le procès-verbal des
délibérations. Il peut être choisi en dehors des actionnaires.

Les fonctions de bureau consistent exclusivement à assurer le fonctionnement
régulier. de l'assemblée. Ses décisions peuvent, à la demande de tout membre
de l'assemblée, être soumises au vote souverain de l'assemblée elle-même.

21-8. Feuille de présence

IL est tenu une feuille de présence mentionnant les noms, prénoms et domicile
des actionnaires présents ou représentés et des mandataires, le nombre des
actions appartenant à chacun d'eux ou qu'ils représentent, ainsi que le nombre
de voix attachées à ces actions, ainsi que le cas échéant, les noms, prénoms et
domicile de chaque actionnaire ayant participé à l'assemblée par
visioconférence ou par tout moyen de télécommunication permettant leur
identification ou de chaque actionnaire ayant adressé à la société un formulaire
de vote par correspondance.

Cette feuille de présence, à laquelle sont annexées les procurations, est
émargée par les actionnaires présents et par les mandataires.

La feuille de présence ainsi émargée est certifiée sincère et véritable par les
scrutateurs, elle est déposée au siège social. Les pouvoirs donnés à chaque
mandataire ainsi que les bulletins de vote par correspondance y sont annexés.

21.9. Quorum -Vote-Procès-verbaux

Dans les Assemblées Générales Ordinaires et Extraordinaires, le quorum est
calculé sur l’ensemble des actions composant le capital social, le tout,
déduction faite des actions privées du droit de vote en vertu des dispositions de
l'Acte Uniforme.

Les actionnaires qui ont voté par correspondance ainsi que les actionnaires qui
ont participé à l'assemblée par visioconférence, sont réputés présents pour le
calcul du quorum et de la majorité.

Le droit de. vote attaché aux actions est proportionnel à la quotité du capital
qu'elles-représentent. Chaque action de capital ou de jouissance donne droit à
une voix.

Les délibérations des Assemblées Générales sont constatées par des procès-
verbaux signés par les membres du bureau et établis à la suite les uns des
autres sur un registre spécial conservé au siège social et coté et paraphé par
l'autorité judiciaire compétente. Ils peuvent aussi être rédigés sur des feuilles
mobiles numérotées sans discontinuité, cotées et paraphées, conformément
aux dispositions de l’article 135 de l'Acte Uniforme.

Les copies ou extraits de ces procès-verbaux sont valablement certifiés par le
Président du Conseil d'Administration, ou par toute autre personne dûment
mandatée à cet effet. En cas de liquidation, ils sont certifiés par le liquidateur.

21-10. Effets des délibérations des assemblées
L'assemblée générale représente luniversalité des actionnaires ; ses
délibérations prises conformément à la loi et aux statuts, obligent tous les

actionnaires, même absents, dissidents ou incapables.

Toutefois, les décisions de l'assemblée générale qui comporteraient une
modification dans les droits attachés à une catégorie d’actions, ne seront

29
définitives qu'après leur ratification par une assemblée spéciale des
actionnaires de la catégorie visée.

L'assemblée spéciale des actionnaires propriétaires d'une catégorie d'actions,
représente l'universalité des propriétaires des actions de la catégorie
considérée et ses délibérations prises conformément à la loi et aux Statuts,
obligent tous lesdits propriétaires mêmes absents, dissidents ou incapables.

21-11. Droit de communication des actionnaires

Tout actionnaire, ainsi que tout copropriétaire d'actions indivises, nu-propriétaire
ou usufruitier d'actions, a le droit de prendre connaissance, au siège social,
dans les quinze jours précédant la tenue de l'assemblée générale ordinaire
annuelle de l'inventaire, des états de synthèse, de la liste des administrateurs,
des rapports du commissaire aux comptes et du Conseil d'Administration
soumis à ladite assemblée, de la liste des actionnaires, du montant global
certifié par le commissaire aux comptes des rémunérations versées aux dix ou
cinq dirigeants sociaux et salariés les mieux rémunérés, et, le cas échéant, du
texte de l’exposé des motifs, des résolutions proposées et des renseignements
concernant les candidats au conseil d'administration.

Sauf pour l'inventaire, le droit de prendre connaissance emporte celui de
prendre copie aux frais de l'actionnaire.

En ce qui concerne toute autre assemblée, le droit de prendre connaissance
porte sur le texte des résolutions proposées, le rapport du Conseil
d'Administration, et, le cas échéant, le rapport du commissaire aux comptes ou
du liquidateur. °

Tout actionnaire a le droit, à toute époque, de prendre connaissance et copie, .
relativement aux trois derniers exercices sociaux, de tous les documents
sociaux visés aux alinéas précédents, ainsi que des procès-verbaux et des
feuilles de présence des réunions du Conseil et des Assemblées.

En outre, tout actionnaire peut, deux fois par exercice, poser des questions
écrites au Directeur Général, sur tous faits de nature à compromettre la
continuité de. l'exploitation. Les réponses devront être également
communiquées aux commissaires aux comptes.

La juridiction compétente statue à bref délai, à la demande de l'actionnaire, sur
tout refus de communication de documents visés ci-dessus.

«|
2 =
7- y
Article 22 — Règles spécifiques aux Assemblées Générales Ordinaires
22.1. Réunion, quorum et majorité

L'Assemblée Générale Ordinaire est réunie aumoins-une (1) fois par an, dans
les six (6) mois de la clôture de l'exercice, sous réserve de la prorogation de ce
délai par décision de justice.

Si l'Assemblée Générale Ordinaire n'a pas été réunie dans ce délai, le Ministère
Public ou tout actionnaire peut saisir la juridiction compétente statuant à bref
délai afin d'enjoindre, le cas échéant sous astreinte, aux dirigeants de
convoquer cette assemblée ou désigner un mandataire pour y procéder.

Elle ne délibère valablement, sur première convocation, que si les actionnaires
présents ou représentés ou votant par correspondance ou participant à
l'Assemblée par visioconférence ou par un autre moyen de télécommunication
permettant leur identification possèdent au moins le quart des actions ayant le
droit de vote. .

Sur deuxième convocation, aucun quorum n’est requis.

Les délibérations de l’Assemblée Générale Ordinaire sont prises à la majorité
des voix exprimées, sans qu'il soit tenu compte des bulletins blancs lors d’un
scrutin.

22.2. Pouvoirs de l’Assemblée Générale Ordinaire

L'Assemblée Générale Ordinaire délibère sur toute proposition portée à son
ordre du jour et qui n'est de la compétence ni de l’Assemblée Générale
Extraordinaire ni d’une Assemblée Spéciale.

L'Assemblée Générale Ordinaire a notamment les pouvoirs suivants : statuer
sur les états financiers de synthèse de l'exercice ; décider de l'affectation du
résultat, nommer les membres du Conseil d'Administration, ainsi que le
commissaire aux comptes ; approuver ou refuser les conventions entre la
société et les dirigeants sociaux ; émettre des obligations, approuver le rapport
du commissaire aux comptes prévu par les dispositions de l’articie 547 de l'Acte
Uniforme.

a1
Article 23 - Règles spécifiques aux Assemblées Générales Extraordinaires

23.1. Quorum, majorité et participation

Les Assemblées Générales Extraordinaires ne sont régulièrement constituées
et ne délibèrent valablement qu'autant qu'elles sont composées d'actionnaires,
présents ou représentés ou votant par correspondance ou participant à
l'assemblée par visioconférence où par un autre moyen de télécommunication
permettant leur identification possèdent au moins la moitié des actions sur
première convocation, et le quart des actions sur deuxième convocation.

Si ce düorum n'est pas atteint, l'assemblée peut être convoquée une troisième
fois, dans un délai ne pouvant excéder deux (2) mois à compter de la date fixée
par la deuxième convocation, le quorum restant fixé à un quart des actions.

Dans les Assemblées Générales Extraordinaires, les résolutions, pour être
valables, doivent réunir les deux tiers au moins des voix exprimées, sans qu'il
soit tenu compte des bulletins blancs lors d’un scrutin.

Dans le cas de transfert du siège de la société sur le territoire d’un autre Etat, la
décision est prise à l'unanimité des membres présents ou représentés.

23.2. Pouvoirs de l’Assemblée Générale Extraordinaire

L'Assemblée Générale Extraordinaire est seule habilitée à modifier les statuts
dans toutes leurs dispositions, sous réserve des exceptions prévues par l'Acte
Uniforme précité ou les présents statuts. Toutefois, elle ne peut augmenter les
engagements des actionnaires au-delà de leurs apports qu'avec l'accord de
chaque actionnaire.

Elle est également compétente pour autoriser les fusions, scissions,
transformations et apports partiels d'actif : transférer le siège de la société en
toute autre ville de l'Etat où il est situé, ou sur le territoire d'un autre Etat;
dissoudre par anticipation la société ou en proroger la durée.

Article 24 : Règles spécifiques aux Assemblées Spéciales

L'Assemblée Spéciale ne délibère valablement que si les actionnaires présents
ou représentés possèdent au moins la moitié des actions, sur première
convocation, et le quart des actions sur deuxième convocation.

LEZ
7 —

+
A défaut de ce dernier quorum, l'assemblée doit se tenir dans un délai de deux
(2) mois à compter de la date fixée par la deuxième convocation. Le quorum
reste fixé au quart des actionnaires présents ou représentés possédant au
moins le quart des actions.

L'Assemblée Spéciale statue à la majorité des deux tiers des voix exprimées. Il

n'est pas tenu compte des bulletins blancs.
L'Assemblée Spéciale réunit les titulaires d'actions d'une catégorie déterminée.

L'Assemblée Spéciale approuve ou désapprouve les décisions des Assemblées
Générales lorsque ces décisions modifient les droits de ses membres.

La décision d'une Assemblée Générale de modifier les droits relatifs à une
catégorie d'actions, n'est définitive qu'après approbation par l'Assemblée
Spéciale des actionnaires de cette catégorie.

TITRE V. EXERCICE SOCIAL -ETATS FINANCIERS- AFFECTATION DES
RESULTATS

Article 25 - Exercice social

L'exercice social commence le premier janvier et finit le trente et un décembre
de chaque année.

Exceptionnellement, le premier exercice social, après constitution de la Société,
commeñcera à la date de l'immatriculation de la société au Registre du
Commerce et du Crédit Mobilier (RCCM) et se terminera le 31 décembre de
l'année en cours.

Article 26 — Etats financiers

26-1. Etablissement des comptes et du rapport de gestion

À la clôture de chaque exercice, le Conseil d'Administration établit et arrête les
états financiers de synthèse, à Savoir, un inventaire, un bilan, un compte de

pertes et profits ou les documents en tenant lieu selon la réglementation
comptable en vigueur.
Doivent figurer dans l'état annexé inclus dans les états financiers de synthèse,
un état des cautionnements, avals et garanties données par la Société, ainsi
qu'un état des sûretés réelles consenties par elle.

Le Conseil d'Administration établit un rapport de gestion_exposant la situation
de la Société durant l'exercice écoulé, son évolution prévisible et, en particulier,
les perspectives de continuation de l’activité, l'évolution de la situation de
trésoreñe et le plan de financement ainsi que les évènements importants
survenus entre la date de clôture de l'exercice et la date à laquelle il est établi.

Le rapport de gestion indique également toute modification dans la présentation
des états ‘financiers de synthèse ou dans les méthodes d'évaluation,
d'amortissement ou de provisions conformes au droit comptable.

Les comptes annuels et le rapport de gestion sont communiqués au
commissaire aux comptes et présentés à l'Assemblée Générale Ordinaire
annuelle dans les conditions prévues par les dispositions de l'Acte Uniforme
précité. L
26-2. Communications antérieures à la réunion de l’Assemblée Générale
Ordinaire

Le bilan, le compte d'exploitation générale, le compte de pertes et profits, ainsi
que le rapport de gestion sont mis à la disposition des commissaires aux
comptes, quarante-cinq jours au moins avant la date de l'Assemblée Générale
Ordinaire annuelle.

Enfin, pendant les quinze jours précédant la réunion de l'Assemblée Générale
Ordinaire annuelle, l'inventaire, le bilan, le compte de pertes et profits, le
compte de résultats en instance d'affectation, ainsi que tous les documents qui,
d'après l'article 525 de l'Acte Uniforme, doivent être communiqués à cette
assemblée, de même que la liste des actionnaires, sont tenus au siège social, à
la disposition des actionnaires.

26-3. Dépôt au greffe des états financiers

Dans le’ mois qui suit leur approbation par l'Assemblée Générala des
Actionnaires, les états annuels de synthèse, notamment, le bilan, le compte
d'exploitation générale, le compte général de pertes et profits, le compte de
réparlition et d'affectation des résultats de l'exercice écoulé, doivent être

déposés au greffe du tribunal. Toutefois, la Société pourra compléter les
documents susmentionnés par ceux exigés par les instances nationales.

En cas de refus d'approbation de ces documents, une copie de la délibération
de l'assemblée est déposée dans les mêmes délais.

Article 27 — Affectation et répartition des bénéfices
27-1. Définition des bénéfices

Les bénéfices nets sont constitués par les produits nets de l'exercice, déduction
faite des frais généraux et autres charges de la Société, ainsi que tous
amortissements de l'actif social et de toutes provisions.

27-2. Réserve légale et engagements réglementés

Sur les bénéfices nets, diminués le cas échéant, des pertes antérieures, il est
prélevé une réserve légale égale à dix pour cent des bénéfices, jusqu'à ce que
ce fonds ait atteint le cinquième du montant du capital social. Ce prélèvement
reprend son cours lorsque, pour une cause quelconque, la réserve légale est
descendue au-dessous de cette fraction.

27-3. Répartition du bénéfice distribuable

Le bénéfice distribuable est constitué par le bénéfice net de l'exercice, diminué
des pertes antérieures et des sommes portées en réserve en application de la
loi, et augmenté du report bénéficiaire.

Sur ce bénéfice, l'Assemblée Générale prélève ensuite les sommes qu'elle juge
à propos d’affecter à la dotation de tous fonds de réserves facultatives ou de
reporter à nouveau.

Le solde, s'il en existe, est réparti entre toutes les actions sous forme de
dividendes. Cependant, hors le cas de réduction de capital, aucune distribution
ne peut être faite aux actionnaires lorsque les capitaux propres sont, ou
deviendraient, à la suite de cette distribution, inférieurs au montant du capital
augmenté des réserves que la loi ou les-statuts ne permettent pas de distribuer.
I ne peut également être procédé à une distribution des dividendes qu'après
amortissement intégral des dépenses d'établissement et après que les
dispositions réglementaires concernant la marge de solvabilité et la couverture
des engagements règlementés aient été satisfaites.

L'assemblée peut décider la distribution de tout ou partie des réserves à
condition qu'il ne s'agisse pas de réserves Stipulées indisponibles par la loi.
Dans ce cas, la décision indique expressément les postes de réserve sur
lesquels les prélèvements sont effectués.

‘27-4. Modalités de paiement de dividendes

A chaque action est attaché un droit au dividende proportionnel à la quotité du
capital qu'elle représente.

L'Assemblée Générale fixe les modalités de paiement des dividendes, ainsi que
la date unique de leur paiement, sauf à déléguer ce droit au Conseil
d'Administration.

Toutefois, la mise en paiement de dividendes doit avoir lieu dans un délai
maximum de neuf mois après la clôture de l'exercice, sauf prolongation
accordée par la juridiction compétente.

Article 28 - Procédure d'alerte
28-1. Alerte par les actionnaires

Tout actionnaire peut, deux fois par exercice, conformément à l'article 158 de
l'Acte Uniforme, poser des questions écrites au Président du Conseil
d'Administration, sur tout fait de nature à compromettre la continuité de
l'exploitation.

Le Président du conseil d'administration, répond par écrit, dans le délai de
quinze jours. Dans le même délai, il envoie une copie de la question et de sa
réponse au commissaire aux comptes.

28-2. Alerte par le commissaire aux comptes

Le commissaire aux Comptes est tenu, conformément à l'article 150 de l'Acte”
Uniformie, de demander des explications au Président du Conseil
d'Administration, sur tout fait de nature à compromettre la continuité de
l'exploitation qu'il a relevé lors de l'examen des documents qui lui sont

.
communiqués ou dont il a connaissance à l'occasion de l'exercice de sa
mission.

Le Président du Conseil d'Administration, est tenu de répondre par lettre au
porteur contre récépissé où par lettre recommandée avec demande d'avis de
réception dans le mois qui suit la réception de la demande d’éxplication.

Dans sa réponse, il donne une analyse de la situation et précise, le cas
échéant, les mesures envisagées.

Article 29 — Expertise de gestion

En vertu des articles 159 et 160 de l'Acte Uniforme susdit, un ou plusieurs
actionnaires, représentant au moins le dixième du capital social, peuvent, soit
individuellement, soit en se groupant sous quelque forme que ce soit, demander
à la juridiction compétente du siège social, la désignation d'un ou plusieurs
experts chargés de présenter un rapport sur une ou plusieurs opérations de
gestion.

S'il est fait droit à la demande, le juge détermine l'étendue de la mission et les
pouvoirs des experts. Les honoraires des experts sont supportés par la Société,

Le rapport est adressé au demandeur et aux organes de gestion, de direction et
d'administration. :

Article 30 - Dissolution
30.1. Dissolution à l’arrivée du terme statutaire à défaut de prorogation

Un an au moins avant la date d'expiration de la durée de la Société, le Conseil
d'Administration convoque l'Assemblée Générale Extraordinaire des
actionnaires à l'effet de décider si la Société doit être prorogée ou non.

Faute par le Conseil d'Administration d'avoir convoqué l’Assemblée Générale
Extraordinaire, tout actionnaire, après une mise en demeure par lettre
recommandée demeurée _ infructueuse, peut demander à Ja juridiction
-compétente statuant à bref délai, la désignation d'un mandataire ad hoc chargé
de convoquer l'Assemblée Générale Extraordinaire en vue de décider si la

Société est prorogée ou non.
E__-

gp”
+7

A
30.2. Dissolution anticipée

En application des articles 664 et suivants de l'Acte uniforme précité, si du fait
des péïtes constatées dans les états financiers de synthèse, les capitaux
propres de la société deviennent inférieurs à la moitié du capital social, le
Conseil d'Administration est tenu, dans les quatre (4) mois suivant l'approbation
des comptes ayant fait apparaître cette perte, de convoquer l'Assemblée
Générale Extraordinaire à l'effet de décider si la dissolution anticipée de la
Société’a lieu.

Si la dissolution n'est pas prononcée, et si les capitaux propres n'ont pas été
reconstitués pour un montant au moins égal à la moitié du capital social, au plus
tard à la clôture du second exercice suivant celui au cours duquel les pertes ont
été constatées, le capital doit être réduit d’un montant au moins égal à celui des
pertes n'ayant pu être imputées sur les réserves.

À défaut de réunion de l'Assemblée Générale, comme dans le cas où cette

Assemblée n'aurait pu délibérer valablement sur dernière convocation, tout

intéressé peut demander la dissolution devant les Tribunaux.

En dehors du cas de perte de plus de la moitié du capital social et des cas
prévus à l’article 200 de l'Acte Uniforme, les actionnaires peuvent dissoudre la
Société par anticipation, par décision prise en Assemblée Générale
Extraordinaire.

Article 31 - Liquidation
31-1. Liquidation par voie de justice

La liquidation peut être ordonnée par décision de la juridiction compétente
statuant à bref délai, à la demande soit d'actionnaires représentant au moins le
dixième du capital, soit des créanciers sociaux, soit du représentant de la
masse des obligataires.

31-2. Conséquences de l'entrée en liquidation de la Société

La dissolution de la Société entraîne de plein droit sa mise en liquidation. La
mention « société en liquidation » ainsi que le nom du ou des liquidateurs
doivent figurer sur tous les actes et documents émanant de la Société et
destinés aux tiers.
La personnalité morale de la Société subsiste pour les besoins de la liquidation
jusqu’à la clôture de celle-ci.

La dissolution de la Société n’a d'effet à l'égard des tiers qu'à compter de sa
publication au Registre du Commerce et du Crédit Mobilier (RCCM).

Le liquidateur représente la Société qu'il engage pour tous les actes de la
liquidation.

Il est investi des pouvoirs les plus étendus pour réaliser l'actif, même à
l'amiable. Il est habilité à payer les créanciers et à répartir entre les associés le
solde disponible. 1! ne peut continuer les affaires en cours ou en engager de
nouvelles, pour les besoins de la liquidation, que s’il y a été autorisé par
l'organe qui l’a désigné.
L'Assemblée Générale des Actionnaires peut l'autoriser à continuer les affaires
en cours ou à en engager de nouvelles pour les besoins de la liquidation.

Après apurement de toutes dettes et charges, des frais de liquidation ou
consigriation faite pour ces règlements, l'actif net est réparti en espèces et en
titre entre toutes les actions entre les actionnaires dans les mêmes proportions
que leur participation au capital. .

31-3. Transmission universelle du patrimoine et droit d'opposition

Si toutes les actions sont réunies en une seule main, l'expiration de la Société
ou sa dissolution pour quelque cause que ce soit, entraîne la transmission
universelle du patrimoine social à l'associé unique, sans qu'il y ait lieu à
liquidation, sauf lorsque ledit associé unique est une personne physique.

Les créanciers peuvent faire opposition à la dissolution dans le délai de trente
jours à compter de la publication de celle-ci. Une décision de justice rejette
l'opposition ou ordonne soit le remboursement des créances, soit la constitution
de garanties, si la Société en offre et si elles sont jugées suffisantes.

La transmission du patrimoine n'est réalisée et il n'y a disparition de la personne
morale qu’à l'issue du délai d'opposition ou, le cas échéant, que lorsque
l'opposition a été rejetée en première instance ou que lorsque le
remboursement des créances a été effectué ou les garanties constituées.
Article‘32. Contestations

Toutes contestations qui pourraient s'élever au cours de l'existence de la
Société, ou après sa dissolution pendant le cours des opérations de liquidation,
soit entre les actionnaires, les Organes de gestion ou d'administration et la
Société” soit entre les actionnaires eux-mêmes, relativement aux affaires
Sociales ou à l'exécution des dispositions statutaires, seront réglées
exclusivement et définitivement, par les juridictions congolaises du lieu siège
social compétentes pour les matières commerciales.

Article 33. Election de domicile

Pour l'exécution des présents statuts, tout actionnaire, administrateur,
commissaire ou liquidateur non domicilié dans le ressort de la Cour d'Appel
dont relève le lieu où le siège social, est tenu d'y élire domicile. Faute de ce
faire, il est censé de plein droit avoir élu domicile au siège social où toutes
Sommations, assignations, significations ou notifications quelconques, mêmes
celles qui concernent la responsabilité et le contrôle des administrateurs et des
commissaires lui sont régulièrement faites à ce domicile élu qu'est le siège
social. .

Article 34. Mandat pour accomplir les formalités légales de publicité

En vue d'accomplir les formalités requises par l'Acte Uniforme susdit ou la
réglementation interne, notamment l'obtention des statuts notariés, le dépôt de
ceux-ci au greffe compétent, l'immatriculation au Registre du Commerce et du
Crédit Mobilier (RCCM), la Publication au journal officiel, l'obtention du numéro
d'identification nationale ou d'impôt, tous pouvoirs sont donnés à l'un des
avocats du Cabinet GLM & Associates, à l'effet d'effectuer auprès des
administrations compétentes, au nom et Pour le compte de la Société et pour
leur compte personnel, lesdites formalités prescrites. .

_

an
Article 35 : Frais

Les frais, droits et honoraires des présents statuts sont à la charge de la
Société.

Fait à Lubümbashi, le 28 décembre 2017, en quatre exemplaires valant tous
originaux, dont chaque partie reconnait avoir reçu le sien dûment signé et les
autres destiné à l'Office Notarial.

LES ACTIONNAIRES

POUR SHINING MINING COMPANYLIMITED

Monsieur CONG MAOHUAI
Chief Executive Officer (CEO)
\ K
K }
MN

POUR SODIMICO SA

Monsieur Laurent TSHISOLA KANGOA

Directeur Général

